Case: 21-30096     Document: 00516373752          Page: 1    Date Filed: 06/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 28, 2022
                                   No. 21-30096                           Lyle W. Cayce
                                                                               Clerk

   Johnny Traweek,

                                                             Plaintiff—Appellee,

                                       versus

   James LeBlanc, in his individual and official capacities,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                               No. 2:19-CV-1384


   Before King, Higginson, and Wilson, Circuit Judges.
   Per Curiam:*
          Johnny Traweek, a former Louisiana state prisoner, was detained
   twenty days beyond his release date. Among other defendants, Traweek sued
   James LeBlanc, Secretary of the Louisiana Department of Public Safety and
   Corrections (DPSC), under 42 U.S.C. § 1983, for violating his rights under
   the Fourteenth Amendment, his due process rights under the Louisiana


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30096         Document: 00516373752          Page: 2     Date Filed: 06/28/2022




                                       No. 21-30096


   constitution, and other state laws. LeBlanc asserted qualified immunity
   under federal and state law and moved for summary judgment, but the
   district court denied his motion. LeBlanc appealed. Because the district
   court did not articulate which facts it found to be genuinely disputed, we
   cannot adequately review the court’s ruling. We therefore vacate the district
   court’s order denying summary judgment and remand for further
   proceedings.
                                            I.
              On October 2, 2017, Traweek was arrested on suspicion of aggravated
   battery and detained in the Orleans Parish Prison (OPP) for allegedly using
   a saucepan to hit an individual. He was charged with aggravated battery in
   violation of Louisiana Revised Statutes § 14:34. On May 2, 2018, seven
   months after his arrest, Traweek appeared in state court and pled guilty to
   aggravated battery. He was sentenced to serve seven months in the custody
   of the Orleans Parish Sheriff’s Office (OPSO) with credit for time served.
   The state court’s sentence entitled Traweek to immediate release, but due to
   an administrative backlog and alleged incompetence on the part of OPSO
   and DPSC officials, Traweek was released on May 22, 2018, twenty days
   later. 1
              In February 2019, Traweek filed a civil-rights action against Orleans
   Parish Sheriff Marlin Gusman, another OPSO employee, and unknown John
   and Jane Doe defendants grounded on 42 U.S.C. § 1983 and Louisiana state
   law. In May 2019, Traweek filed an amended complaint that added LeBlanc
   and DPSC employee Ashley Jones as defendants.                    Against LeBlanc,
   Traweek asserted due process claims under the Fourteenth Amendment and


              1
           For additional detail regarding this case’s factual background, see Traweek v.
   Gusman, 414 F. Supp. 3d 847, 853–55 (E.D. La. 2019).




                                             2
Case: 21-30096         Document: 00516373752              Page: 3       Date Filed: 06/28/2022




                                          No. 21-30096


   the Louisiana Constitution and claims for failure to intervene, state law
   negligence, and failure to train or supervise under Monell v. Department of
   Social Services, 436 U.S. 658 (1978), and Hinojosa v. Livingston, 807 F.3d 657
   (5th Cir. 2015). Traweek requested declaratory relief, monetary damages,
   costs and attorney’s fees, and a permanent injunction.
           LeBlanc and Jones moved to dismiss Traweek’s federal claims for lack
   of subject matter jurisdiction and for failure to state a claim under Federal
   Rules of Civil Procedure 12(b)(1) and 12(b)(6). They asserted that the
   Eleventh Amendment barred Traweek’s claims for monetary damages
   against them in their official capacities, and that they were entitled to
   qualified immunity for claims for monetary damages against them in their
   individual capacities. 2 The district court granted the motion in part and
   dismissed Traweek’s official capacity claims against LeBlanc and Jones. The
   court held that the DPSC enjoyed sovereign immunity from suit under the
   Eleventh Amendment and that Ex parte Young, 209 U.S. 123 (1908), did not
   apply because Traweek sought monetary damages. The court denied the
   motion as to Traweek’s § 1983 individual capacity claims against LeBlanc
   and Jones, finding that “Traweek alleged facts sufficient to overcome [their]
   assertions of qualified immunity at the pleadings stage.”




           2
             LeBlanc and Jones also argued that Heck v. Humphrey, 512 U.S. 477 (1994), barred
   Traweek’s claims, but the district court concluded that Heck did not apply because
   “Traweek’s lawsuit, if successful, will not demonstrate or imply the invalidity of any
   criminal judgment or court-imposed sentence.” Neither party raises the Heck issue on
   appeal, so we decline to address this issue further. See Crittindon v. LeBlanc, No. 20-30304,
   --- F.4th ----, 2022 WL 2092820, at *8 (5th Cir. June 10, 2022) (noting that Heck “is a
   defense a party must assert as opposed to some sort of jurisdictional bar”); but see id. at
   *10–12 (Oldham, J., dissenting) (stating that Heck precludes a § 1983 suit challenging the
   overdetention of inmates because that challenge should be brought under 28 U.S.C. § 2241
   (citing Edwards v. Balisok, 520 U.S. 641 (1997)).




                                                3
Case: 21-30096        Document: 00516373752             Page: 4      Date Filed: 06/28/2022




                                        No. 21-30096


           Thereafter, in December 2019, Traweek filed a second amended
   complaint that, inter alia, alleged claims for false imprisonment, respondeat
   superior, and indemnification against LeBlanc. In February 2020, Traweek
   filed a third amended complaint, the operative complaint, that added DPSC
   employee Tracy DiBenedetto to the suit; Traweek’s third amended
   complaint carried forward the claims alleged against LeBlanc in the earlier
   iterations of his pleading.
           After the parties engaged in initial discovery, including depositions,
   LeBlanc and the other two DPSC defendants, Jones and DiBenedetto, 3
   moved for summary judgment. The district court concluded that qualified
   immunity shielded Jones and DiBenedetto from Traweek’s constitutional
   claims and that Traweek’s state law negligence claims failed as a matter of
   law. The court granted them summary judgment and dismissed Traweek’s
   claims against them. The court denied summary judgment for LeBlanc,
   except as to Traweek’s state law false-imprisonment claim. 4 The court held
   that qualified immunity did not shield LeBlanc against Traweek’s
   constitutional claims, at least “on the record before the court,” and further
   concluded that Traweek’s negligence and respondeat superior claims
   “raise[d] triable questions” sufficient to survive summary judgment.
           The district court noted that Traweek offered “little legal support in
   his argument on LeBlanc’s entitlement to qualified immunity” regarding
   Traweek’s constitutional claims but found “compelling” the “staggering



           3
            By this point, the other defendants named in earlier versions of Traweek’s
   complaint had all been dismissed.
           4
             The court determined that because false imprisonment under Louisiana law “is
   restraint without color of legal authority,” and Traweek incontrovertibly was detained
   under color of legal authority, Traweek’s false imprisonment claims failed as a matter of
   law.




                                              4
Case: 21-30096      Document: 00516373752          Page: 5   Date Filed: 06/28/2022




                                    No. 21-30096


   volume of factual evidence of incompetence and indifference in the [DPSC]
   headed by LeBlanc.” The court primarily grounded its denial of summary
   judgment on Hicks v. LeBlanc, 832 F. App’x 836 (5th Cir. 2020) (per curiam),
   which held that LeBlanc could be liable for his department’s alleged pattern
   of overdetention if the overdetention were intentional. Id. at 842; see also
   Crittindon v. Gusman, No. 17-512-SDD-EWD, 2020 WL 1862467, at *15
   (M.D. La. Apr. 13, 2020), aff’d in part, rev’d in part, and remanded sub nom.
   Crittindon v. LeBlanc, No. 20-30304, --- F.4th ----, 2022 WL 2092820 (5th
   Cir. June 10, 2022). The district court reasoned that the question in this case
   was not what happened to Traweek; rather, it was whether “LeBlanc’s
   complicity in establishing (and/or failing to correct) policies leading to such
   extensive violations of inmates’ clearly established rights to timely release
   was objectively unreasonable under the circumstances.” The district court
   ultimately concluded that, “particularly in light of [this court’s] signal in
   Hicks,” it “[could] not grant qualified immunity to LeBlanc on the record
   before the [c]ourt.”
          As to Traweek’s negligence claim, the court determined that a
   reasonable factfinder could “deem LeBlanc’s acts and omissions—as the
   head of a department that had significant (if not dispositive) say in when
   Traweek was released from [OPP]—to have been ‘substantial factor[s]’ in
   Traweek’s overdetention.” In its respondeat superior analysis, the court
   found that Traweek asserted a viable claim “for any ‘damage’ proximately
   caused by the work-related acts of those conceivably under [LeBlanc’s]
   command.”
          LeBlanc now appeals the district court’s denial of summary judgment
   on his qualified immunity defense.




                                         5
Case: 21-30096      Document: 00516373752           Page: 6    Date Filed: 06/28/2022




                                     No. 21-30096


                                         II.
          “[T]he denial of a motion for summary judgment based upon qualified
   immunity is a collateral order capable of immediate review.” Kinney v.
   Weaver, 367 F.3d 337, 346 (5th Cir. 2004) (citing Mitchell v. Forsyth, 472 U.S.
   511, 530 (1985)). We review a ruling on summary judgment de novo. See
   Maxmed Healthcare, Inc. v. Price, 860 F.3d 335, 341 (5th Cir. 2017). However,
   “[t]he standard of review that we apply in an interlocutory appeal asserting
   qualified immunity differs from the standard employed in most appeals of
   summary judgment rulings.”         Kinney, 367 F.3d at 347.       “A qualified
   immunity defense alters the usual summary judgment burden of proof. Once
   an official pleads the defense, the burden then shifts to the plaintiff, who must
   rebut the defense by establishing a genuine fact issue as to whether the
   official’s allegedly wrongful conduct violated clearly established law.” Brown
   v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010) (citation omitted).
          “Whenever the district court denies an official’s motion for summary
   judgment predicated upon qualified immunity, the district court can be
   thought of as making two distinct determinations, even if only implicitly.”
   Kinney, 367 F.3d at 346. The first determination is “that a certain course of
   conduct would, as a matter of law, be objectively unreasonable in light of
   clearly established law.” Id. The second is “that a genuine issue of fact exists
   regarding whether the defendant(s) did, in fact, engage in such conduct.” Id.
   In an interlocutory appeal, we may review only the first determination; we
   lack jurisdiction to review the second. In other words, “we can review the
   materiality of any factual disputes, but not their genuineness.” Wagner v. Bay
   City, 227 F.3d 316, 320 (5th Cir. 2000); see also Kinney, 367 F.3d at 346–47.
                                         III.
          The parties frame the issues on appeal somewhat differently, based on
   competing interpretations of the district court’s order denying summary




                                          6
Case: 21-30096      Document: 00516373752            Page: 7    Date Filed: 06/28/2022




                                      No. 21-30096


   judgment.     LeBlanc contends that the district court erred by wholly
   neglecting to engage in the qualified immunity analysis outlined above, and
   he challenges the court’s ultimate denial of qualified immunity. By contrast,
   Traweek asserts that this court lacks jurisdiction over LeBlanc’s appeal
   because the crux of the dispute (i.e., whether LeBlanc’s acts or omissions
   were the cause of Traweek’s overdetention) is one of genuineness as opposed
   to materiality. Alternatively, he posits that the district court did not actually
   deny LeBlanc qualified immunity, but merely deferred ruling, such that this
   appeal is premature. But Traweek contends that, to the extent the court
   reached the issue and denied LeBlanc qualified immunity, the denial was
   proper.
          We decline to sift the dissonance, at least until the district court
   clarifies its factual findings to allow us better to evaluate the issues raised by
   the parties. “Ideally, the district court’s order denying summary judgment
   based on qualified immunity explains what facts . . . the court assumed in
   denying summary judgment.” Thompson v. Upshur Cnty., 245 F.3d 447, 456
   (5th Cir. 2001). When the court’s order does not do this, “[w]e can either
   scour the record and determine what facts the plaintiff may be able to prove
   at trial and proceed to resolve the legal issues, or remand so that the trial court
   can clarify the order.” Id. (citations omitted). Here, remand is warranted.
          In Dean v. Phatak, 911 F.3d 286 (5th Cir. 2018), we remanded the case
   because the district court “relied entirely on [the plaintiff’s] allegations, not
   summary judgment evidence,” in denying a motion similar to LeBlanc’s. We
   noted that when the district court does not identify the record evidence upon
   which it relied for its ruling, “we cannot affirm the denial of qualified
   immunity.” Id. at 290. In Dean, we stressed the importance of allowing the
   district court to consider the record in the first instance and recommended
   that on remand, the district court “cite summary judgment evidence—the
   depositions, documents, affidavits or declarations, stipulations, admissions,



                                           7
Case: 21-30096      Document: 00516373752          Page: 8   Date Filed: 06/28/2022




                                    No. 21-30096


   or other materials in the record”—to support its ruling. Id.; see also White v.
   Balderama, 153 F.3d 237, 242 (5th Cir. 1998) (remanding where that was
   “more efficient” than scouring the record to discern material fact disputes).
          As the district court correctly observed in its order denying LeBlanc’s
   motion to dismiss, “there is a clearly established right to timely release from
   prison.”   Porter v. Epps, 659 F.3d 440, 445 (5th Cir. 2011); see also
   Crittindon, --- F.4th at ----, 2022 WL 2092820, at *6 (“While courts have
   declined to define the amount of delay that is reasonable, it is without
   question that holding without legal notice a prisoner for a month beyond the
   expiration of his sentence constitutes a denial of due process.” (footnote
   omitted)). However, the district court’s order denying LeBlanc’s summary
   judgment motion is almost completely devoid of any discussion of the record
   evidence that substantiates a genuine fact dispute as to whether LeBlanc’s
   alleged complicity in Traweek’s overdetention was objectively unreasonable
   in the light of this clearly established law. Instead, the court cited to
   Traweek’s third amended complaint, its previous order denying LeBlanc’s
   motion to dismiss, and the parties’ motions and briefs, to conclude that the
   “question is best left for trial.” Given the lack of findings drawn from the
   summary judgment record to support the district court’s denial of qualified
   immunity, we decline to embark on our own analysis of the record to divine
   the merits of the district court’s ruling. It is more prudent, given a record
   that contains more than 550 pages of deposition transcripts and other
   discovery-related documents, to allow the district court the first opportunity
   to specify which facts are genuinely disputed. Cf. Dean, 911 F.3d at 290
   (“[T]he district court’s analysis cites allegations in the pleadings, without
   reference to record evidence. In the absence of an identification of summary
   judgment evidence relied upon, we cannot affirm the denial of qualified
   immunity, and, in deference to the district court, we decline to search the
   record further.”).




                                         8
Case: 21-30096         Document: 00516373752                Page: 9        Date Filed: 06/28/2022




                                           No. 21-30096


           Further,      we     note     that    LeBlanc      is    also    a   defendant       in
   Crittindon, --- F.4th at ----, 2022 WL 2092820, a case that involves similar
   issues and claims. In Crittindon, this court considered whether LeBlanc was
   entitled to qualified immunity in a lawsuit in which plaintiffs alleged
   constitutional violations and other claims arising from alleged overdetention
   of inmates. Id. at *1–10. Ultimately, a divided panel affirmed the denial of
   qualified immunity. Id. On remand of this case, the district court should
   consider whether this court’s decision in Crittindon bears on the issues
   presented in this case. 5
                                                IV.
           In the light of the foregoing, we VACATE the district court’s order
   denying LeBlanc summary judgment based on qualified immunity and
   REMAND for the court to reconsider LeBlanc’s motion for summary
   judgment consistent with this opinion.
                                                      VACATED AND REMANDED.




           5
             In addition, as the district court revisits its qualified immunity analysis, it should
   do so in the light of the Supreme Court’s most recent guidance in City of Tahlequah v. Bond,
   142 S. Ct. 9 (2021) (per curiam), and Rivas-Villegas v. Cortesluna, 142 S. Ct. 4 (2021) (per
   curiam).




                                                  9